            
                       Case: 3:20-cv-00279-jdp Document #: 4-1 Filed: 03/30/20 Page 1 of 1




                                                         CONSENT FORM


                 I hereby consent to make a claim against Eatstreet, Inc. for unpaid minimum and/or
                 overtime wages under the FLSA. In the past three years, I worked for Eatstreet, Inc.
                 and there were workweeks in which I did not receive minimum wages and overtime
                 compensation for all hours I worked in excess of forty in a workweek as provided for
                 under the FLSA.

                 I hereby authorize the filing and prosecution of this Fair Labor Standards Act action
                 in my name and hereby designate Named Plaintiff Kristoffer Martin to make
                 decisions on my behalf concerning this litigation, the method and manner of
                 conducting this litigation, the entering of any agreements between Plaintiff’s
                 Counsel concerning attorneys’ fees and costs, settlement, and all other matters
                 pertaining to this lawsuit. If this case does not proceed collectively, I consent to join
                 any subsequent action to assert these claims against Eat Street, Inc.


                                                                                                  

                                                                                     Signature and Date
                                                               
                                                               ______________________________________
                                                                                          Print Name

                            Fax, Mail or Email to:
                            Hawks Quindel, S.C.
                           Attn: Larry A. Johnson
                                  PO Box 442
                         Milwaukee, Wisconsin 53201
                             Fax: (414) 271-8442
                          Telephone: (414) 271-8650
                         Email: ljohnson@hq-law.com
                              www.hq-law.com
